Case: 12-14983   Date Filed: 05/17/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14983
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:12-cr-60106-JIC-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

LUIS QUINONES-BARCELO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 17, 2013)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-14983     Date Filed: 05/17/2013    Page: 2 of 4


      Luis Quinones-Barcelo appeals his 33-month sentence, at the low-end of the

advisory guideline range, for conspiracy to commit a Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a). On appeal, Quinones-Barcelo argues that his

sentence was substantively unreasonable and that the district court should have

varied downward from the guideline range. He asserts that his limited role in the

offense and his family history and characteristics supported a downward variance.

After thorough review, we affirm Quinones-Barcelo’s sentence.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). The district court must impose a sentence sufficient, but not greater than

necessary, to comply with the purposes listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id. §

3553(a)(1), (3)-(7).


                                          2
              Case: 12-14983       Date Filed: 05/17/2013      Page: 3 of 4


      In reviewing the reasonableness of a sentence, we first ensure that the

sentence was procedurally reasonable. Gall, 552 U.S. at 51, 128 S. Ct. at 597.

Then, we examine whether the sentence was substantively reasonable in light of

the totality of the circumstances and the § 3553(a) sentencing factors. Id. The

party who challenges the sentence bears the burden of showing that the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Although we do not automatically presume that a sentence falling within the

guideline range is reasonable, we ordinarily expect such a sentence to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). That the

district court imposed a sentence well below the statutory maximum penalty is

another indicator of reasonableness. See United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008). We reverse only if left with the firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences. United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc).

      Here, we hold that Quinones-Barcelo’s challenge to his sentence’s

substantive reasonableness is without merit. 1 His sentence is well below the

statutory maximum sentence of 20 years. See Gonzalez, 550 F.3d at 1324. He

committed the current offense while he was on supervised release—and a mere


1
      Quinones-Barcelo does not challenge his sentence’s procedural reasonableness.
                                             3
               Case: 12-14983     Date Filed: 05/17/2013    Page: 4 of 4


nine months after his release from prison—for convictions for conspiracy to

possess with intent to manufacture and distribute more than fifty marijuana plants,

maintaining a drug-involved premise, and endangering human life while

manufacturing marijuana. When Quinones-Barcelo and his co-conspirator were

arrested for the current offense, police found a loaded pistol in a bag of materials

that they were planning to bring to the robbery. Additionally, at sentencing,

defense counsel presented arguments concerning Quinones-Barcelo’s secondary

role in the planned robbery, and the PSI detailed Quinones-Barcelo’s family

history. The district court stated that it had considered all of the information in the

PSI and the parties’ arguments, and the district court imposed a sentence at the

low-end of the guideline range. Nothing in the record suggests that the court

abused its discretion in determining that the seriousness of the offense, and the

need to promote respect for the law, afford adequate deterrence, and protect the

public from future crimes committed by Quinones-Barcelo outweighed his

personal characteristics and secondary role in the planning of the robbery.

      Accordingly, Quinones-Barcelo’s sentence was substantively reasonable,

and we affirm.

      AFFIRMED.




                                           4